 

Exhibit 10.3

MAGELLAN HEALTH SERVICES, INC.

2006 EMPLOYEE STOCK PURCHASE PLAN

1.    PURPOSE.   The purpose of the Magellan Health Services, Inc. 2006 Employee
Stock Purchase Plan (the “Plan”), is to provide employees of Magellan Health
Services, Inc. (the “Company”) and its subsidiary companies with an opportunity
to be compensated through the benefits of stock ownership and to acquire an
interest in the Company through the purchase of Common Stock of the Company. It
is the intention of the Company to have the Plan qualify as an “employee stock
purchase plan” under Section 423 of the Internal Revenue Code of 1986 (the
“Code”). The provisions of the Plan shall, accordingly, be construed so as to
extend and limit participation in a manner consistent with the requirements of
that section of the Code.

2.    DEFINITIONS.

(a)          “Base Pay” means the compensation payable to an employee by the
Company or a designated subsidiary (as defined in Code Section 424(f)) (a
“subsidiary”), calculated at that employee’s base salary or standard hourly rate
of compensation, but excluding overtime, commissions, shift differential,
incentive bonus compensation and compensation payable under any deferred
compensation or other fringe benefit plan.

(b)         “Employee” means for each Offering Period (as defined in Section 4)
any person who is employed by the Company or by any subsidiary of the Company
designated from time to time by the Committee (as defined in Section 13) to
participate in such Offering Period.

3.    ELIGIBILITY.

(a)           Any Employee who shall be employed on the 60th day preceding the
Offering Date of an Offering Period shall be eligible to participate in the Plan
for such Offering Period. Notwithstanding the foregoing, the Committee, in its
sole discretion, may credit the employment service of persons employed by a
business acquired by the Company or by any subsidiary thereof for the purpose of
satisfying the 60-day rule herein.

(b)           Any provision of the Plan to the contrary notwithstanding, no
Employee shall be granted an option:

(i)              If, immediately after the grant such Employee would own shares,
and/or hold outstanding options to purchase stock, possessing 5% or more of the
total combined voting power or value of all classes of shares of the Company or
of any subsidiary of the Company; or

(ii)             Which permits his rights to purchase shares under all employee
stock purchase plans of the Company and its subsidiaries to accrue at a rate
which exceeds $25,000 of the fair market value of the shares (determined at the
time such option is granted) for each calendar year in which such stock option
is outstanding at any time.

4.    OFFERING PERIODS.   The Committee shall establish the Offering Periods
under the Plan which shall be of not less than three months nor more than twelve
months duration each, the first of which shall not begin before this Plan is
approved by the shareholders of the Company, and the last of which shall end not
later than December 31, 2010. The beginning date (the “Offering Date”) and the
ending date (the “Termination Date”) of each Offering Period shall be set in
advance of each Offering Period by the Committee.

1


--------------------------------------------------------------------------------




5.    PARTICIPATION.   An eligible Employee may become a participant only by
completing an election notice provided by the Company and filing it with the
designated representative of the Company no later than the date specified by the
Company in the election notice form.

Unless otherwise adjusted in accordance with rules established by the Committee
in its sole discretion, payroll deductions for a participant with respect to an
Offering Period shall commence with the first pay date beginning on or after the
Offering Date, and shall end with the last pay date ending on or before the
Termination Date, unless sooner terminated by the participant as provided in
Section 10. All Employees granted options under the Plan shall have the same
rights and privileges, except that the amount of stock which may be purchased
under such option may vary in a uniform manner as described in Section 7.

6.    METHOD OF PAYMENT.   Payments for shares under the Plan may be made only
by payroll deductions, as follows:

(a)           If a participant wishes to participate in the Plan, then at the
time he files his election notice, he shall elect to have deductions made from
his Base Pay at a rate, expressed as a percentage, not to exceed 10% of his
annualized Base Pay as of the Offering Date. Any or all amounts withheld during
the one-month period immediately preceding the Termination Date in any Offering
Period may be applied to the purchase of shares on the Termination Date or to
the purchase of shares offered for the next subsequent Offering Period in a
manner as may be determined by the Committee, in its sole discretion, but only
if such application is administered consistently among all participants during
such Offering Period.

(b)           All payroll deductions made for a participant shall be credited to
his account under the Plan. A participant may not make any separate cash payment
into such account. A participant’s account shall be no more than a bookkeeping
account maintained by the Company, and neither the Company nor any subsidiary
shall be obligated to segregate or hold in trust or escrow any funds in a
participant’s account.

(c)           A participant’s election to have deductions made from his Base Pay
shall be effective for all pay dates occurring during the Offering Period which
commences immediately following the filing, in accordance with Section 5, of the
participant’s election notice and for each subsequent Offering Period until such
election is modified or revoked by the participant or until such participant no
longer meets the eligibility requirements of Section 3(a). A participant may
discontinue his participation in the Plan as provided in Section 10.

A participant may elect to change the rate of payroll deductions at such times
and in accordance with such rules as may be prescribed by the Committee; any
such change in the rate of payroll deductions shall be applicable only with
respect to Offering Periods commencing after a participant files with the
Committee an election notice requesting such change.

7.    GRANTING OF OPTION.

(a)           Subject to any adjustment under Sections 12 or 17, on the Offering
Date for each Offering Period, a participant shall be granted an option to
purchase a number of whole shares determined by dividing the amount to be
withheld for participation in the Plan and applied to such Offering Period by
the option price per share of Common Stock determined in accordance with
Section 7(b).

(b)           The option price per share of shares purchased with payroll
deductions for a participant will be equal to the 95% of the closing price of
the Common Stock on the Association of Securities Dealers Automatic Quotation
System (NASDAQ) on the Termination Date. If no shares are traded on any such
exchange (or any other national exchange) on either such date, such price shall
be determined on the last trading date for such shares immediately preceding the
Offering Date or the

2


--------------------------------------------------------------------------------




Termination Date, as applicable. The closing price shall be determined at the
end of the regular trading session and not any extended-hours or after-hours
trading sessions.

8.    EXERCISE OF OPTION.   Unless a participant gives written notice of
withdrawal pursuant to Section 10(a) or such participant’s payroll deductions
are returned in accordance with Section 10(c), his option for the purchase of
shares during an Offering Period with payroll deductions will be exercised
automatically for him on the Termination Date of that Offering Period. The
automatic exercise shall, subject to Sections 12 and 17, be for the purchase of
the maximum number of full shares subject to his option which the sum of payroll
deductions credited to the participant’s account (without interest) on the
Termination Date can purchase at the option price.

9.    DELIVERY.   As promptly as practicable after the end of an Offering
Period, the Company will deliver the shares purchased upon the exercise of the
option to a designated broker selected by the Company to administer and hold
shares in individual accounts established for the benefit of each participant.
The Committee, in its sole discretion, may establish procedures to permit a
participant to receive such shares directly. Amounts credited to the
participant’s account in excess of the amount necessary to pay the option price
for the maximum number of full shares subject to his option shall either be
refunded to the participant or credited to the participant’s account for the
next subsequent Offering Period as may be determined by the Committee, in its
sole discretion.

10.  WITHDRAWAL.

(a)          A participant may withdraw payroll deductions credited to his
account under the Plan by giving written notice to the representative of the
Company designated on the election notice form. A participant may withdraw
amounts credited to his account at any time prior to the first day of the
calendar month that includes the Termination Date or such later date as may be
established by the Committee in its sole discretion. All of the participant’s
payroll deductions credited to his account will be paid to him (without
interest) promptly after receipt of his notice of withdrawal, and no further
deductions will be made from his pay during that Offering Period.

(b)         A participant’s withdrawal will not limit his eligibility to
participate in any similar plan which may hereafter be adopted by the Company or
in any subsequent Offering Period.

(c)          Upon termination of the participant’s employment during an Offering
Period for any reason, including death or retirement, the payroll deductions
credited to his account for such period (without interest) will be returned to
him or, in the case of his death, to the person or persons entitled thereto
under Section 14. Notwithstanding the foregoing, the payroll deductions credited
to the account of any participant whose employment is terminated during the
calendar month that includes the Termination Date shall not be returned but
shall instead be used to purchase shares in accordance with Section 8.

11.    NO INTEREST.   No interest shall be accrued or payable with respect to
amounts in a participant’s account.

12.    STOCK.

(a) The shares of Common Stock to be sold to participants under the Plan may, at
the election of the Company, be either treasury shares or shares originally
issued for such purpose. The maximum number of shares which shall be made
available for sale under the Plan shall be 100,000 shares and the maximum number
of shares available for sale in each Offering Period shall be determined by the
Committee in its sole discretion, subject in each case to adjustment upon
changes in capitalization of the Company as provided in Section 17. If the total
number of shares for which options are to be exercised for an Offering Period in
accordance with Section 8 exceeds the number of shares then available under the
Plan for such Offering Period, the Company shall make a pro rata allocation of

3


--------------------------------------------------------------------------------




the shares available based on a fraction, the numerator of which shall be the
number of shares with respect to which a participant has an option to purchase
for an Offering Period and the denominator of which shall be the number of
shares available for purchase, with rounding down for each participant to the
nearest whole number.

(b)         A participant will have no interest in shares covered by an option
until such option has been exercised.

13.  ADMINISTRATION.   The Plan shall be administered by a Committee (the
“Committee”) consisting of not less than three members who shall be appointed by
the Chief Executive Officer of the Company. Each member of the Committee shall
be either a director, an officer, or an employee of the Company or of a
subsidiary thereof. The Committee shall be vested with full authority to make,
administer, and interpret such rules and regulations as it deems necessary to
administer the Plan, and any determination, decision, or action of the Committee
in connection with the construction, interpretation, administration, or
application of the Plan shall be final, conclusive, and binding upon all
participants and all persons claiming under or through any participant.

14.  DESIGNATION OF BENEFICIARY.   A participant may file a written designation
of a beneficiary who is to receive any shares or cash to the participant’s
credit under the Plan in the event of such participant’s death before, on, or
after the Termination Date but prior to the delivery of shares and, if
applicable, cash. Such designation of beneficiary may be changed by the
participant at any time by written notice. Upon the death of a participant and
upon receipt by the Company of proof of the identity and existence at the
participant’s death of a beneficiary validly designated by him under the Plan,
the Company shall deliver such shares or cash to the account of such
beneficiary. In the event of the death of a participant and in the absence of a
beneficiary validly designated under the Plan who is living at the time of such
participant’s death, the Company shall deliver such shares or cash to the
account of the executor or administrator of the estate of the participant, or if
no such executor or administrator has been appointed (to the knowledge of the
Company) the Company, in its discretion, may deliver such shares or cash to the
account of the spouse or to any one or more dependents or relatives of the
participant, or if no spouse, dependent, or relative is known to the Company,
then to the account of such other person as the Company may designate. No
designated beneficiary shall, prior to the death of the participant by whom he
has been designated, acquire any interest in the shares or cash credited to the
participant under the Plan.

15.  TRANSFERABILITY.   Neither payroll deductions credited to a participant’s
account nor any rights with regard to the exercise of an option or to receive
shares under the Plan may be assigned, transferred, pledged, or otherwise
disposed of in any way by the participant. Any such attempted assignment,
transfer, pledge, or other disposition shall be without effect, except that the
Company may treat such act as an election to withdraw funds in accordance with
Section 10.

16.  USE OF FUNDS.   All payroll deductions received or held by the Company
under the Plan may be used by the Company for any corporate purpose.

17.  ADJUSTMENTS UPON CHANGES IN CAPITALIZATION.   In the event that the
outstanding shares of Common Stock of the Company are hereafter increased or
decreased or changed into or exchanged for a different number or kind of shares
or other securities of the Company by reason of a recapitalization,
reclassification, stock split, combination of shares, or dividend payable in
shares of Common Stock, an appropriate adjustment shall be made by the Committee
to the number and kind of shares as to which outstanding options shall be
exercisable and to the option price. No fractional shares shall be issued or
optioned in making the foregoing adjustments. All adjustments made by the
Committee under this paragraph shall be conclusive and binding on all
participants and all persons claiming under or through any participant.

4


--------------------------------------------------------------------------------




Subject to any required action by the stockholders, if the Company shall be a
party to any reorganization involving a merger, consolidation, acquisition of
the stock or acquisition of the assets of the Company, the Committee in its
discretion may declare (a) that all options granted hereunder are to be
terminated after giving at least ten days’ notice to holders of outstanding
options, or (b) that any option granted hereunder shall pertain to and apply
with appropriate adjustment as determined by the Committee to the securities of
the resulting corporation to which a holder of the number of shares of Common
Stock subject to the option would have been entitled. The adoption of a plan of
dissolution or liquidation by the Board of Directors and stockholders of the
Company shall cause every option outstanding hereunder to terminate on the
fifteenth day thereafter, except that, in the event of the adoption of a plan of
dissolution or liquidation in connection with a reorganization as provided in
the preceding sentence, options outstanding hereunder shall be governed by and
shall be subject to the provisions of the preceding sentence.

Any issue by the Company of stock of any class, or securities convertible into
shares of stock of any class, shall not affect, and no adjustment by reason
thereof shall be made with respect to, the number or price of shares of Common
Stock subject to any option, except as specifically provided otherwise in this
Section 17. The grant of an option pursuant to the Plan shall not affect in any
way the right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure or to merge or
to consolidate or to dissolve, liquidate or sell, or transfer all or any part of
its business or assets.

18.  AMENDMENT OR TERMINATION.   The Board of Directors of the Company may at
any time terminate or amend the Plan. No such termination can affect options
previously granted and no amendment can make any change in any option
theretofore granted which would adversely affect the rights of any participant.
No amendment can be made without prior approval of the stockholders of the
Company if such amendment would:

(a)          Require the sale of more shares than are authorized under
Section 12; or

(b)         Permit payroll deductions or cash payments at a rate in excess of
10% of a participant’s Base Pay.

19.    NOTICES.   All notices or other communications by a participant to the
Company under or in connection with the Plan shall not be deemed to have been
duly given until actually received by the representative of the Company
designated on the election notice form provided in accordance with Section 5.

20.  PAYEE.   If (i) the Company utilizes a designated broker to administer and
hold in individual accounts the shares purchased by the participants, (ii) the
Company subsequently cannot ascertain the whereabouts of a participant whose
account is held with the designated broker, (iii) after three years from the
date of the last purchase by such participant, a notice of such account balance
and pending action under this section is mailed to the last known address of
such person, as shown on the records of the designated broker or the Company,
and (iv) within three months after such mailing, such person has not made
written claim therefor, then the Committee may direct that such account balance
(including both shares and withholdings) otherwise due to such person be
canceled and returned to the Company. Upon such cancellation, the Company or the
designated broker shall have no further liability therefor, except that, in the
event such person, within one year of the date of the notice referred to in
(iii) above, notifies the Company or the broker of his whereabouts and requests
the amounts due to him under the Plan, the number of shares (as may be adjusted
to reflect any extraordinary corporate event or recapitalization) together with
any dividends or other accretions thereon and the amount of withholdings
contained in such account so canceled shall be delivered to him as provided
herein by the Plan.

5


--------------------------------------------------------------------------------